DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 11/30/2020.  These drawings are objected to, because figure 13 now purports to show “side rail 20” (see Spec. at paragraph [0061]), but that figure does not include a reference number “20,” instead showing a new reference number “70.” Furthermore, #20 is described elsewhere in Applicants’ Specification as “second supporting element,” rather than a side rail.
Claim Objections
Claims 20, 21, 27, and 33 are objected to because of the following informalities:  “element is arranged” in each of claim 20, line 5 and claim 21, each of lines 3-4 and 4-5, should be amended to delete the “is”; “member arranged” and “the spring-mounted” both in line 3 of claim 27 should be amended to recite –member is arranged—and –the at least one spring-mounted--, respectively; and “section” in the last line of claim 33 should be –sections--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 27, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "its direction of extension" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites “substantially” in each of lines 7 and 8, rendering the claim indefinite because the term of approximation is not defined in Applicants’ Specification in a way that would apprise an ordinarily skilled artisan of its metes and bounds. Applicants’ arguments (see Rem. 14-15) amount to no more than a compilation of individual quotes from a variety of cases, and do not persuade that the specifics of any one of those cases is similar to those of the instant application. For example, Eibel Process Co. (cited at Rem. 15) appears non-analogous to the instant application, because here, the invention could be practiced even without “the weight of the poultry housing [being] substantially not on the at least one supporting element,” or the at least one supporting element not being “arranged substantially movably by its own weight.” Moreover, newly-submitted figure 3B, which allegedly shows the weight of the poultry housing unit being substantially not on the at least one of the supporting element, bridging element, and side rail (see Rem. 12), does not at all clarify the metes and bounds of “substantially” (see figure 3B); indeed, as depicted, the weight of the housing unit appears to be entirely on the at least one supporting element, bridging element, and side rail. See id.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-22, 25, 26, 28, 29, 32, 34, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz et al., U.S. Patent No. 3,124,102 (submitted by Applicant on IDS filed 8/23/2018; hereinafter Kurtz), in view of Vail, U.S. Patent No. 3,986,480.
Re Claim 19, Kurtz teaches a poultry housing unit, in particular for ducks to lay eggs (functional language that Kurtz is capable of—the poultry housing unit could be used for ducks), comprising:
A plurality of nest boxes (boxes forming 14, 14’; see figure 1 and 2:35-38) arranged one beside the other above a floor area (floor formed by 12; see id.);
At least one supporting element (66, 68; see figures 1 and 2) extending in a vertical direction from a lower supporting end (70, 72) to an upper free end (upper free ends of 66, 68; see id.) and arranged relatively movable in the vertical direction in relation to the floor area (see figure 2, noting that, upon removal of the pin 74, 66 may be slid vertically in relation to the floor area); and
A locking element (74) operably coupled to the at least one supporting element to block movement of the at least one supporting element in a vertically upward supporting direction relative to the floor area (see figure 2 and 3:19-24) and to allow movement of the at least one supporting element relative to the floor area in a vertically downward direction of motion. See id.
Kurtz does not teach that the vertically downward direction is of free motion.
Vail, similarly directed to a bird unit, teaches that it is well-known in the art to have at least one supporting element (62 or 14) extending in a vertical direction (see figure 1) and a locking element (82, 97) operably coupled with the at least one supporting element to block movement of the at least one supporting element in a relatively vertically upward supporting direction (see figure 4) and to allow movement of see id. and figure 3, noting that when 31 is pulled at the angle shown in figure 3, the supporting element 62 is freely movable in a downward direction; or if 14 is the supporting element, it is freely movable downwardly relative to the housing as the housing is freely movable upwardly).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the locking element of Kurtz to be operably coupled with the at least one supporting element to block movement of the at least one supporting element in a vertically upward supporting direction relative to the floor area and allow movement of the at least one supporting element relative to the floor area in a vertically downward direction of free motion, as taught by Vail, in order to provide an easy-to-use locking and unlocking mechanism for quickly adjusting and locking the height of the nest boxes above the ground.
Re Claim 20, Kurtz as modified by Vail teaches that the floor area is formed by any of a grid arrangement, a rib arrangement, or a frame arrangement (Kurtz 12 forms a frame; see figure 2) and has a triangular, rectangular (see id.), or polygonal geometry; and wherein the at least one supporting element further comprises a first supporting element (e.g., Kurtz 66) is arranged in an area adjacent to a first corner. See Kurtz at figures 1 and 2.
Re Claim 21, Kurtz as modified by Vail teaches that the at least one supporting element further comprises a second supporting element (e.g., Kurtz 68) arranged in an area adjacent to a second corner (see id.), a third supporting element (Kurtz other 66 or 68 shown in figure 1 at the far ends of the housing unit, not labeled) arranged in an area see Kurtz at figure 1), and a fourth supporting element (other of Kurtz other 66 or 68 hidden from view in figure 1 at the opposite far end of the housing unit) arranged in an area adjacent to a fourth corner. See id.
Re Claim 22, Kurtz as modified by Vail teaches that the at least one supporting element is held by means of a blocking mechanism (Vail 82, 94) against movement along its direction of extension (see Vail at figure 4 and 4:29-38 and 4:54-62), wherein the blocking mechanism comprises at least one spring-mounted catch or at least one movable latching element or a brake mechanism. See id. Vail catch 82 is mounted by spring 94, and the catch 82 could also be construed to be “at least one movable latching element” or “a brake mechanism.”
Re Claim 25, Kurtz as modified by Vail teaches a release member (Vail 97, 30) arranged and adapted to allow movement of the at least one supporting element in the supporting direction. See Vail at figures 3 and 4.
Re Claim 26, Kurtz as modified by Vail teaches that the release member engages a spring-mounted catch (Vail catch 82 is mounted by spring 94; see id. and Vail at 4:29-38 and 4:54-62) and is arranged and adapted to space a latching end (Vail end of 82 close to 97) of the spring-mounted catch from the at least one supporting element. See Vail at figure 3.
Re Claim 28, Kurtz as modified by Vail teaches a guide mechanism (Kurtz 64) having a tubular geometry with an inner cross section (see Kurtz at figure 2), the at least one supporting element having an outer cross section (see id.), wherein the inner cross section of the guide mechanism and the outer cross section of the at least one supporting element have complimentary geometries (see id.), and the inner cross see id.), whereby the at least one supporting element is movably arranged inside the guide mechanism. See id. and Kurtz at 3:19-24.
Re Claim 29, as best understood, Kurtz as modified by Vail teaches the poultry housing having a standing mode (see Kurtz at figure 2 and 3:19-24; see Vail at figure 4) and an adjustment mode (see Kurtz 3:22-24, whereby 74 is not locked into place; see also Vail at figure 3): wherein in the standing mode the lower supporting end of the at least one supporting element is placed on a supporting area (see Kurtz at figures 1 and 2), the weight of the poultry housing unit is at least partially on the at least one supporting element (see id.; see Vail at figure 4), and the at least one supporting element supports the poultry housing unit at a defined distance above the supporting area (see id. and Kurtz at figure 1), and wherein the in the adjustment mode the weight of the poultry housing unit is substantially not on the at least one supporting element (see Kurtz figures 1 and 2 and 3:19-24; Vail at figure 3; in the adjustment mode, the weight of Kurtz 12 is not on 66, 68, because 74 is not locked, and Vail 60 is not supported by 14), and the at least one supporting element is arranged substantially movably by its own weight in the direction of free motion. See id.; Kurtz 66, 68 can freely slide downwardly based on gravity; Vail 14 can freely move relative to 60.
Re Claim 32, Kurtz as modified by Vail teaches a covering element (Kurtz roofs of 14, 14’), wherein in an operating mode, at least sections of the covering element are arranged over the floor area in the vertical direction. See Kurtz at figure 1.
Re Claim 34, Kurtz as modified by Vail teaches that the plurality of nest boxes are each provided as an element which can be tilted about at least one horizontal axis. See Kurtz figures 1 and 2 and 3:24-27, noting that “floor irregularit[ies]” would result in tilting of the next boxes about a horizontal axis.
Re Claim 37, Kurtz as modified by Vail teaches a poultry housing unit according to claim 19 (see rejection of claim 19 above), wherein the unit further comprises a nest lifting device (Vail 30, 31) arranged and adapted to move the poultry housing unit relative to a supporting area (floor) to selectively increase a vertical distance between the poultry housing unit and the supporting area. See Vail at figure 1 and 3:43-45.
Claims 23, 24, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz and Vail as applied to claim 22 above, and further in view of Samad, U.S. Patent No. 10,407,916 B1.
Re Claim 23, Kurtz as modified by Vail teaches that the at least one spring-mounted catch has a latching end (Vail end of 82 that is closest to 97; see figures 3 and 4) at a distance from a pivot point (Vail 84), wherein the latching end can be arranged on a surface of the at least one supporting element (see Vail at figure 4), and a force in the direction of the surface is preferably exerted upon it by a spring (Vail 94; see Vail at figures 3 and 4 and 4:32-38); and the surface and the at least one spring-mounted catch are arranged and adapted such that the at least one supporting element is substantially unable to move in the supporting direction (see id.), wherein the latching end latches into the surface when the at least one supporting element moves in the supporting direction (see Vail at figure 4), and the at least one supporting element can be moved in the direction of free motion (see Vail at figure 3), wherein the latching end does not latch into the surface when the at least one supporting element moves in the direction of free motion. See id.

Alternatively, Kurtz as modified by Vail teaches the at least one movable latching element or brake mechanism of claim 22 (see rejection of claim 22 above), and therefore the limitations directed to the at least one spring-mounted catch are deemed optional or claimed in the alternative. In such case, Kurtz as modified by Vail does not teach that the at least one supporting element has a plurality of recesses on at least one outer side.
Samad, similarly directed to at least one supporting element (16) held by means of a blocking mechanism that comprises at least one spring-mounted catch (22, 66; see figures 11A-12B), teaches that it is well-known in the art for the at least one supporting element to have a plurality of recesses (24) on at least one outer side (see id.), wherein a latching end (distal end of 22) can be arranged in the recesses (see id.), and a force in the direction of the recesses is preferably exerted upon it by a spring (66), wherein the latching end latches into a one of the plurality of recesses. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Vail to have the plurality of recesses of Samad, in order to provide a more secure locking of the supporting element by biasing it towards a one of the plurality of recesses (rather than merely a smooth surface).
Claim 24 is rejected by Kurtz as modified by Vail and Samad because the limitations in that claim are directed to the spring-mounted catch, which was an optional See alternative rejection of claim 22, above, whereby Kurtz as modified by Vail teaches at least one movable latching element or a brake mechanism.
Re Claim 27, Kurtz as modified by Vail teaches that the blocking mechanism includes the at least one spring-mounted catch (Vail 82; see rejection of claim 22 above), and a release member (Vail 97, 30) is arranged and adapted to cause the at least one spring-mounted catch to unlatch from a surface of the at least one supporting member (see Vail at figure 3), wherein the unlatching can be triggered centrally. See id.
Kurtz as modified by Vail does not teach a recess in the at least one supporting element.
Samad, similarly directed to at least one supporting element (16) held by means of a blocking mechanism that comprises at least one spring-mounted catch (22, 66; see figures 11A-12B), teaches that it is well-known in the art for the at least one spring-mounted catch to unlatch from a recess (24) in the at least one supporting element. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Vail to have the recesses of Samad, in order to provide a more secure locking of the at least one supporting element by biasing it towards a recesses (rather than merely a smooth surface).
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz, Vail, and Samad as applied to claim 23 above, and further in view of Gray et al., U.S. Patent No. 5,445,109 (hereinafter Gray).

Gray, similarly directed to a bird housing unit, teaches that it is known in the art to have a catch (58) that has a spring force (see 5:2-35, noting that the forced deflection implies a spring force) and at least one supporting element (48), when at rest, and by its own weight in a downward direction of free movement (see id. and figure 6, noting that the angles of 60, 62, 66 allow movement of 48 downwardly relative to the catch 58), can move the catch out of a latched position and can extend in the direction of free motion. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the spring of Kurtz as modified by Vail and Samad to have a spring force and the at least one supporting element, when there is no load on it from the poultry housing unit, and by its own weight in the direction of free motion, can move the catch out of a latched position and can extend in the direction of free motion, as taught by Gray, in order to allow the poultry housing units to be raised merely by pushing upwardly on the housing units, and obviating the need for a pull cord (Vail 31).
Claims 30, 31, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz and Vail as applied to claim 19 above, and further in view of Dowty, U.S. Patent No. 8,015,946 B2.
Re Claim 30, Kurtz as modified by Vail does not teach a bridging element.
Dowty, similarly directed to a poultry housing unit, teaches that it is well-known in the art to have a bridging element (90) arranged and adapted to allow poultry access to see figure 1 and 5:25-31), wherein the bridging element has a flat or stepped surface. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Vail to have a bridging element, as taught by Dowty, in order to assist the poultry as they enter and leave the nest boxes and contribute to more laying of eggs. See Dowty at 5:44-51, 5:60-64, and 6:1-8.
Re Claim 31, Kurtz as modified by Vail and Dowty teaches that the bridging element extends slopingly downwards from one edge of the poultry housing unit. See Dowty at figure 1 and 5:18-27.
Re Claim 35, Kurtz as modified by Vail does not teach a nest access barrier.
Dowty, similarly directed to a poultry housing unit, teaches that it is well-known in the art to have a nest access barrier (112; see figure 1 and 6:15-25) arranged and adapted to block access for a poultry to at least one of the plurality of nest boxes. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Kurtz as modified by Vail to have a nest access barrier, as taught by Dowty, in order to expel the birds for cleaning the cages, collecting eggs, maintenance, etc.
Re Claim 36, Kurtz as modified by Vail does not teach a side rail.
Dowty, similarly directed to a poultry housing unit, teaches that it is well-known in the art to have a side rail (84, 86) extending along one side in a region of the floor area (see figure 1 and 5:31-35) and having one or more recesses (78; see figures 1, 3, and 4 and 5:18-20) in a region of the nest boxes. See id.
See Dowty at 5:44-51 and 5:60-6:8.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kurtz and Vail as applied to claim 19 above, and further in view of Hawkins, U.S. Patent No. 2,176,814.
Re Claim 33, Kurtz as modified by Vail teaches that an egg collecting unit (Kurtz 16) is arranged on one side of at least one of the plurality of nest boxes (see Kurtz at figure 1); and wherein a plurality of laying sections (near Kurtz 20) of the nest boxes are spaced apart in the vertical direction from the egg collecting unit (see id. and Kurtz at 3:57-60), whereby a gradient (see id.) is provided from the plurality of laying sections to the egg collecting unit. See id.
Kurtz as modified by Vail does not teach that the gradient is adjustable.
Hawkins, similarly directed to a poultry housing unit, teaches that it is well-known in the art to have an egg collecting unit (64) be arranged on one side of at least one of a plurality of nest boxes (see figure 1); and wherein a plurality of laying sections (remainder of C) of the nest boxes are spaced apart in the vertical direction from the egg collecting unit (see figure 3, 2:51-60, and 3:23-31), whereby an adjustable gradient (see id.) is provided from the plurality of laying sections to the egg collecting unit. See id.
See Hawkins at 3:50-70.
Response to Arguments
Applicant’s arguments, filed 11/30/2020, with respect to the combination of Kurtz and Gray have been fully considered and are persuasive. The rejections of claims 19-21, 28, 29, 32, and 34 under 35 U.S.C. 103 as being unpatentable over Kurtz and Gray has been withdrawn. Applicant's arguments with respect to the combination of Kurtz and Vail have been fully considered but they are not persuasive.
Applicants argue that neither Kurtz nor Vail teaches the disclosed ratcheting mechanism (citing Spec. at paragraphs [0036] and [0061]). See Rem. 30-31. Applicants argue that Vail teaches either locking the housing in both directions or not locking the housing in either direction. Id. at 30-32.
Applicants’ argument is not commensurate with the scope of claim 19, which does not require the particulars of what is disclosed in Applicant’s Specification. Notably, claim 19 does not require the locking element to both block movement of the at least one supporting element in a vertically upward direction and also allow movement of the at least one supporting element in a vertically downward direction of free motion at the same time. As discussed above in the rejection, Vail teaches that the locking element is configured to perform both functions.
see Rem. 32), is not persuasive, because as a user is raising the height of the nest boxes of Kurtz as modified by Vail, the user pulls on the cord (31) of Vail, therefore supplying the necessary force to maintain the nest boxes at a desired height.
Applicants argue that Samad is non-analogous art. Rem. 40-43.
In response to applicant's argument that Samad is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Samad is at least reasonably pertinent to the problem Applicants were attempting to solve, namely raising and lowering an apparatus to a desired height and providing a locking element for facilitating adjusting of the height of the apparatus. See, e.g., Spec. at paragraph [0009].
Applicants argue that none of Samad, Dowdy, or Hawkins teach at least one supporting element or a locking element as recited in claim 19.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants’ arguments with respect to the locking element of Samad and allegedly failing to teach the features of claim 19, are deficient for the same reasons as with respect to Vail, namely that Applicants’ arguments are not commensurate with the scope of the claim. Applicants’ arguments that Dowdy and Hawkins do not teach the supporting element or recited locking element, are not persuasive, because neither Dowdy nor Hawkins is cited for those teachings, nor does the Office Action allege that either Dowdy or Hawkins teaches those features.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642